 



Exhibit 10.7
YOUBET.COM, INC. EQUITY INCENTIVE PLAN
FORM OF INCENTIVE STOCK OPTION AGREEMENT

                 
Participant
               
 
               
 
               
Date of Grant
               
 
               
 
               
Number of Shares Purchasable
               
 
               
 
               
Exercise Price
    $          
 
               
 
               
Expiration Date
               
 
               

This Stock Option Agreement (“Agreement”) is made and entered into as of the
Date of Grant indicated above by and between Youbet.com, Inc., a Delaware
corporation (the “Company”), and the Participant named above.
WHEREAS, Participant is a director, officer, employee, consultant or advisor of,
or other individual providing personal services to, the Company and/or an
Affiliate of the Company;
WHEREAS, pursuant to the Youbet.com, Inc. Equity Incentive Plan (the “Plan”),
the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board of Directors”) has approved the grant to Participant of an
option to purchase shares of the common stock of the Company (the “Common
Stock”), on the terms and conditions set forth herein; and
WHEREAS, capitalized terms used, but not otherwise defined, herein shall have
the same meaning assigned to such term in the Plan.
NOW, THEREFORE, based on the foregoing recitals and in consideration of the
covenants set forth herein, the parties hereto hereby agree as follows:
1. Grant of Option; Certain Terms and Conditions. The Company hereby grants to
Participant, and Participant hereby accepts, as of the Date of Grant, an option
to purchase the number of shares of Common Stock indicated above (the “Option
Shares”) at the Exercise Price per share indicated above, which option shall
expire at 5:00 o’clock p.m., California time, on the Expiration Date indicated
above and shall be subject to all of the terms and conditions set forth in this
Agreement and the Plan (the “Option”). This Option is intended to qualify, to
the maximum extent possible, as an “incentive stock option” under the
Section 422 of the Internal Revenue Code.

 

-1-



--------------------------------------------------------------------------------



 



2. Vesting. The Options granted hereunder shall vest as follows: 1/12 per month
(or                      Options per month) commencing 30 days after
                                        .
In the event that Participant ceases to hold any position as a director,
officer, employee, consultant or advisor of, or other individual providing
personal services to, the Company or an Affiliate of the Company (a
“Termination”), then:
(i) regardless of the reason for such Termination, all vesting of the Option
shall cease as of the date of such Termination;
(ii) if the Termination is initiated by the Company without Cause or if the
Termination is initiated voluntarily by the Participant (including as a result
of Participant’s disability), then the vested portion of the Option shall lapse
and be of no further force or effect whatsoever if (and to the extent) not
exercised by 5:00 o’clock p.m., California time, on the ninetieth (90th) day
after the date of such Termination (but not later than the Expiration Date);
(iii) if the Termination is the result of Participant’s death, then the vested
portion of the Option shall lapse and be of no further force or effect
whatsoever if (and to the extent) not exercised by 5:00 o’clock p.m., California
time, on the first anniversary of the date of such Termination (but not later
than the Expiration Date); and
(iv) if the Termination is initiated by the Company for Cause, then any vested
and unvested portions of the Option shall be deemed forfeited, and the Option
shall cease to be exercisable immediately and shall be of no further force or
effect whatsoever.
3. Exercise. The Option shall be exercisable during Participant’s lifetime only
by Participant or by his or her guardian or legal representative, and after
Participant’s death only by the person or entity entitled to do so under
Participant’s last will and testament or applicable intestate law. The Option
may be exercised only by the delivery to the Company of a written notice of such
exercise, which notice shall specify the number of Option Shares to be purchased
and shall be accompanied by payment in full (in accordance with Section 5.1(c)
of the Plan) of the aggregate Exercise Price for such Option Shares.

 

-2-



--------------------------------------------------------------------------------



 



4. Payment of Withholding Taxes. If the Company becomes obligated to withhold an
amount on account of any tax imposed as a result of the exercise of the Option,
including, without limitation, any federal, state, local or other income or
payroll tax, then, in accordance with Section 8.6 of the Plan, Participant
shall, on the first day upon which the Company becomes obligated to pay such
amount to the appropriate taxing authority, pay such amount to the Company in
cash or by check payable to the Company.
5. Notices. All notices and other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be deemed given
if delivered personally or when actually received after mailing by certified or
registered mail, postage prepaid, return receipt requested: (a) to the Company,
at 5901 DeSoto Avenue, Woodland Hills, California 91367, Attention: Chief
Financial Officer, (b) to Participant, at the address set forth beneath his or
her signature on the signature page hereto, or (c) to either party, at such
other address as the party may designate by written notice in the foregoing
manner.
6. Stock Exchange Requirements; Applicable Laws. Notwithstanding anything to the
contrary in this Agreement, no shares of stock purchased upon exercise of the
Option, and no certificate representing all or any part of such shares, shall be
issued or delivered if (a) such shares have not been admitted to listing upon
official notice of issuance on each stock exchange upon which shares of that
class are then listed, or (b) in the opinion of counsel to the Company, such
issuance or delivery would cause the Company to be in violation of or to incur
liability under any federal, state or other securities law, or any requirement
of any stock exchange listing agreement to which the Company is a party, or any
other requirement of law or of any administrative or regulatory body having
jurisdiction over the Company.
7. Plan. The Option is granted pursuant to the Plan and is subject to all the
terms and conditions of the Plan, as the same may be amended from time to time,
subject to Section 13.2 of the Plan. Any rules and regulations the Committee may
adopt for the purpose of administering the Plan, as well as any interpretation
or construction by the Committee of the Plan or this Agreement, shall be final
and binding upon Participant and his or her heirs and assigns.
8. Stockholder Rights. In accordance with Article 12 of the Plan, no person or
entity shall be entitled to vote, receive dividends or be deemed for any purpose
the holder of any shares of Common Stock represented by the Option until the
Option shall have been duly exercised to purchase such Option Shares (in
accordance with the provisions of this Agreement) and the Company shall have
delivered to Participant stock certificates or other evidence of ownership.

 

-3-



--------------------------------------------------------------------------------



 



9. Employment Rights. In accordance with Article 12 of the Plan, no provision of
this Agreement or of the Option granted hereunder shall (a) confer upon
Participant any right to continue in the service of the Company or any
Affiliate, (b) affect the right of the Company and each Affiliate to terminate
Participant’s service, with or without cause, or (c) confer upon Participant any
right to participate in any employee benefit plan or program of the Company or
any Affiliate (other than the Plan). Participant hereby acknowledges and agrees
that the Company and any Affiliate may terminate Participant’s service at any
time and for any reason, or for no reason, unless Participant and the Company or
such Affiliate are parties to a written employment or other written agreement
that expressly provides otherwise.
10. The Company’s Rights. Subject to Article 10 of the Plan, nothing contained
in this Agreement shall be construed to prevent the Board of Directors from
taking any corporate action that is deemed by the Board of Directors to be
appropriate or in the Company’s best interests, whether or not such action would
have an adverse effect on the Option. In particular, the existence of the Option
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or other stock with preference ahead of or convertible
into, or otherwise affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of the Company’s assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.
11. Restriction on Transfer. Except as set forth in Section 8.7 of the Plan, the
Option may not be sold, assigned, transferred, made subject to gift, mortgaged,
pledged, encumbered or otherwise disposed of by the Participant, other than a
transfer by will or by the laws of descent and distribution.
12. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan, which is
incorporated herein by reference. Inconsistencies between this Agreement and the
Plan shall be resolved in accordance with the terms of the Plan. In the event of
any ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern. The Participant acknowledges having received a
copy of the Plan.
13. Entire Agreement; Modification. This Agreement contains the entire agreement
between the parties with respect to the subject matter contained herein, and may
not be modified or waived, except as provided in the Plan or in a written
document signed by each of the parties hereto. Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement shall be void and ineffective for all
purposes

 

-4-



--------------------------------------------------------------------------------



 



14. Governing Law. This Agreement and the Option granted hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of California without reference to choice of law rules or conflict of law
principles thereof.
IN WITNESS WHEREOF, the Company and Participant have duly executed this
Agreement effective as of the Date of Grant.

              Youbet.com, Inc.
 
       
 
  By:    
 
       
 
  Name:   Charles F. Champion
 
  Title:   President & Chief Executive Officer
 
            Participant
 
       
 
  Signature:    
 
       
 
      Board Member’s Name

 

-5-